DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is a Reason for Allowance following Applicant’s response to the Non-Final Action dated March 03, 2022. Claims 21-61 are now allowed.

The following is an Examiner’s Amendment based on communications with Applicant Representative, Attorney Shannon D Lewis, Reg. No. 79,578, dated September 07, 2022.

Claims 21-61 were pending. The Examiner's amendment below amends claims 24 and 45. Claims 21-61 are now allowed.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner's Amendment was given via communication with Applicant Representative, Shannon D Lewis, Reg. No. 79,578, dated September 07, 2022.


In the Claims
Please replace claims 24 and 45 as follows:
24. A tangible, non-transitory, machine-readable medium storing instructions that, when executed by one or more processors, effectuate operations comprising:
forming, by a server system, a tank run record indicating a set of tasks associated with a fluid-handling site;
selecting, by the server system, an account based on information associated with the tank run record, wherein an entity is indicated by the account, and wherein at least one of a driver or a vehicle associated with the entity is indicated as available to perform the set of tasks;
wirelessly sending, by the server system, a first message to a mobile computing device after obtaining the account and after a user of the mobile computing device logs into the account;
caching, by the mobile computing device, first data of the first message in memory of the mobile computing device, the caching occurring before the driver or vehicle associated with the entity arrives at the fluid-handling site;
obtaining, by the mobile computing device, an indication of a geolocation of the driver or vehicle with a sensor of the mobile computing device;
presenting, by the mobile computing device, a user interface that is based on the cached first data after the indication of the geolocation indicates the driver or vehicle arrived at the fluid-handling site;
wirelessly sending, by the mobile computing device, a second message from the mobile computing device to the server system after the driver or vehicle arrives at the fluid-handling site; and
updating, by the server system, the tank run record to indicate that a task of the set of tasks was performed based on the second message from the mobile computing device. 

45. A method comprising:
forming, by a server system, a record indicating a set of tasks associated with a fluid-handling site;
obtaining, by the server system, an account based on information associated with the record, wherein an entity is indicated by the account, and wherein at least one of a driver or a vehicle associated with the entity is indicated as performing the set of tasks;
wirelessly sending, by the server system, a first message to a mobile computing device of a user associated with the account after obtaining the account and after the user of the mobile computing device logs into the account;
caching, by the mobile computing device, first data of the first message in memory of the mobile computing device, the caching occurring before the driver or vehicle associated with the entity arrives at the fluid-handling site;
obtaining, by the mobile computing device, an indication of a geolocation of the driver or vehicle with a sensor of the mobile computing device;
forming, by the mobile computing device, a user interface that is based on the cached first data after the indication of the geolocation indicates the driver or vehicle arrived at the fluid-handling site;
wirelessly sending, by the mobile computing device, a second message from the mobile computing device to the server system after the driver or vehicle arrives at the fluid-handling site based on the indication of the geolocation; and 
updating, by the server system, the record to indicate that a task of the set of tasks was completed based on the second message from the mobile computing device. 

Reasons for Patent Eligibility under 35 U.S.C. § 101
Claim 21 is eligible under 35 U.S.C. 101 because the combination of additional elements integrates the abstract idea into a practical application. The claims as a whole implements certain methods of organizing human activity (e.g. commercial interactions and managing personal behavior) in a specific manner that is necessarily rooted in computer technology and limits the abstract idea of managing tank fun records for transporting fluids between related sites into the practical application by caching tank run related messages in a driver’s mobile device and presenting a user interface to the driver based on the cached data and geolocation of the driver to determine the driver’s arrival at a site. Claims 24 and 45 are eligible for similar reasons as claim 21. Thus claims 21-61 are eligible.



Reasons Claims are Patentably Distinguishable from the Prior Art
Claims 21-61 were analyzed in view of the prior art on record and it is determined not all claim limitations are explicitly taught nor would one of ordinary skill in the art find it obvious to combine these references with a reasonable expectation of success as discussed below.
In regards to the independent claims, the prior art does not teach or fairly suggest: 
(Claim 21)	“… forming, by the server system, a tank run record indicating a set of fluid transport tasks, the tank run record indicating fluid is to be transported from a first site to a second site, the first site or the second site having one or more sensors by which a fluid level in a tank is indicated to the server system…
caching, on the mobile computing device, first data of the first message in memory of the mobile computing device before the driver arrives at the first site… 
presenting, by the mobile computing device, a user interface on the mobile computing device based on the cached first data in response to determining, with the mobile computing device, based on the obtained geolocation, that the driver or vehicle has arrived at the first site; 
wirelessly sending, by the mobile computing device, a second message from the mobile computing device to the server system after the driver or vehicle is determined to have arrived at the first site based on the obtained geolocation…”

(Claim 24)	“… caching, by the mobile computing device, first data of the first message in memory of the mobile computing device, the caching occurring before the driver or vehicle associated with the entity arrives at the fluid-handling site… 
presenting, by the mobile computing device, a user interface that is based on the cached first data after the indication of the geolocation indicates the driver or vehicle arrived at the fluid-handling site; 
wirelessly sending, by the mobile computing device, a second message from the mobile computing device to the server system after the driver or vehicle arrives at the fluid-handling site…”

(Claim 45)	“… caching, by the mobile computing device, first data of the first message in memory of the mobile computing device, the caching occurring before the driver or vehicle associated with the entity arrives at the fluid-handling site…
forming, by the mobile computing device, a user interface that is based on the cached first data after the indication of the geolocation indicates the driver or vehicle arrived at the fluid-handling site; 
wirelessly sending, by the mobile computing device, a second message from the mobile computing device to the server system after the driver or vehicle arrives at the fluid-handling site based on the indication of the geolocation…”

Examiner finds that Ulm et al. (US 20150032491 A1) teaches a computer program, method, and system of preparing and processing electronic work orders (see par. 0003). In particular, Ulm discloses preparing and processing an electronic work order to facilitate a business transaction between an organization, such as a transportation company, and a customer (see par. 0029), the electronic work order including instructions to move a certain amount of oil from the tank to the processing facility. The work order contains information about the customer, a specific tank or tanks from which the customer would like to remove oil. The work order may set forth a schedule of pick-ups (see par. 0041) and providing graphical user interfaces with a plurality of inputs such as text boxes, radio buttons, checkboxes, drop down menus, signature fields, and other inputs for inputting information into the electronic work order (see par. 0075). Ulm further teaches the driver device allows the driver to manually input a work order and the driver device receives transmissions from the other devices indicative of the electronic work order to be performed. If the driver is outside an area with communication and returns to the area, he can select the exemplary "transmission status" button to display a screen that informs the driver that there is currently no current transmission in progress, but allows the driver to sync, i.e. check for pending transmission (see par. 0066). 
Crocker et al. (US 20140310041 A1) teaches a method and a system for scheduling and distributing multiple dispersed perishable loads of pre-mixed concrete to multiple different delivery sites (see par. 0002). In particular, Crocker discloses dispatching multiple delivery units to load sites and delivery sites. The location of the delivery units are transmitted via unit transceiver to a server transceiver and entered into a database stored by at least one server, which may be operated by the operator or in the "cloud." The unit transceiver may be configured to communicate with the server transceiver by any of various forms of wireless communication, such as a GPS device configured for two-way communication. By way of example, the unit transceiver may be configured to automatically transmit to the server transceiver periodically, or the unit transceiver may be in constant communication with the server transceiver (see par. 0059) and the transport itinerary is provided on a graphic display, such as a GPS device or smart phone having GPS capability. The unit transceiver receives the transport itinerary and communicates it to a device having graphic display or GPS capabilities, so that the driver of the delivery unit can follow the route provided (see par. 0068).
Although Ulm and Crocker teach creating work orders to transport oil between locations and tracking and providing delivery routes to drivers, Ulm and Crocker, individually and in combination, fail to teach the specific case of a server forming a tank run record indicating fluid is to be transported to a site as well as indicating fluid levels in a tank to a server system. Furthermore, Ulm and Crocker do not sufficiently teach caching messages in the memory of the driver’s mobile device before the driver arrives and presenting the message based on the geolocation information determining that the driver or vehicle has arrived at the site. Therefore, for at least these reasons, claim 21 is eligible over the prior art. Claims 24 and 45 are eligible over the prior art for similar reasons as claim 21. The dependent claims 22, 23, 25-44 and 46-54 are eligible over the prior art because they depend on claims 21, 24 and 45 respectively, that were determined to be eligible over the prior art.

Neither the prior art, the nature of the problem nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teaching.
	Any comments considered necessary by Applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claim invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:
Cannata et al. (US 20200118087 A1) – A method of virtualizing access queues to machines for glass collection distributed throughout a territory. The distinction of management of requests for unloading full containers is based on the configuration of: the machine; the central server, remotely controlling queue management; the plant using glass coming from the collection to process it; and a fleet of trucks executing collection, following a path suggested by the data bank residing on the central server. In the method, the control center monitors availability of crushed glass at the machines, and demands for glass of a particular type by each production plant. If an emptying request arrives from a machine where one or more glass containment cells is filled, the control center reprocesses the updated paths for the fleet of trucks or transport vehicles and for unloading from the machine to the truck based on the contingent requests from each production plant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTOL STEWART/Primary Examiner, Art Unit 3624